Citation Nr: 0022679	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to a service-connected post-traumatic convulsive 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
convulsive disorder as a residual of a brain concussion, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied the veteran entitlement to 
secondary service connection for a back disorder and an 
increased evaluation for his service-connected convulsive 
disorder.

The veteran was scheduled for a hearing before the 
undersigned Member of the Board at the RO in May 2000.  The 
veteran failed to report for this hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence or opinion 
suggesting that the veteran had a chronic back disorder 
during service or for many years after service or that a 
current chronic back disorder was caused or increased by the 
veteran's service-connected convulsive disorder. 

3.  The veteran's post-traumatic convulsive disorder is well 
controlled with medication; seizure activity last occurred in 
1995.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 40 percent for a 
post-traumatic convulsive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Codes 8910, 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Furthermore, certain conditions, including 
arthritis, will be presumed by VA to have been incurred in 
service if there is medical evidence indicating the condition 
was manifested to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Lastly, 
secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999). 

A preliminary determination that must be made in cases 
involving a claim for service connection, however, is whether 
the claim is "well grounded" meaning at least "plausible."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The initial burden of showing that a claim is 
well grounded resides with the veteran and if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" in developing his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 81-82.

In order for a claim for service connection to be well 
grounded, i.e., plausible, there must be competent evidence 
(lay or medical, as appropriate) of:  (1)  Current 
disability; (2) an in-service injury or disease; and, (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1486 
(1997); see also, Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In addition, when a veteran contends a service-
connected disability has caused a new disability, he must 
submit competent evidence of a causal relationship between 
the two disorders to establish a well-grounded claim.  Jones 
(Wayne L) v. Brown, 7 Vet. App. 134 (1994).  If the service 
medical records do not show the claimed disability and there 
is no medical evidence to link a current disability with 
events in service or with a service-connected disability, 
then the claim is not well grounded.

Factual Background

The veteran's service medical records contain no evidence of 
complaints and/or findings suggestive of a back disorder.  On 
the veteran's medical examination in January 1954 for service 
discharge, a clinical evaluation of the veteran's spine found 
no abnormalities.  The service medical records do reveal that 
the veteran sustained injuries as a result of an automobile 
accident, but such injuries did not involve the veteran's 
back.

On his initial post service VA examination in March 1958, the 
veteran made no complaints referable to his back and physical 
examination of the musculoskeletal system noted no back 
pathology.  

Subsequent pertinent clinical records on file reveal no 
complaints or findings of any back problem until April 1994.  
At that time, the veteran presented to a VA treatment 
facility with complaints of midback pain for approximately 
four months.  The veteran stated that his pain was in the 
right interscapular area and further reported that his pain 
started after an episode of seizure pain.  On physical 
examination, tenderness was noted in the area of the right 
scapula.  Neuritis, muscle strain and mild degenerative joint 
disease, thoracic spine, were the pertinent diagnoses.  There 
is no further clinical evidence of any back complaints and/or 
findings of record thereafter.  



Analysis

Since a chronic back disorder is not shown in service, 
arthritis is not shown within the first post service year, 
and a chronic disorder of the back is first shown almost 40 
years after service, competent medical evidence is required 
to link the current back disorder to service or to the 
established service-connected convulsive disorder; otherwise, 
the claim is not well grounded.  Caluza, supra.  None of the 
medical evidence on file provides this linkage.  The 
veteran's own statements do not constitute medical evidence 
of causality since, as a layman, he has no competence to give 
a medical opinion on a diagnosis or etiology of the 
condition.  Id.  In the absence of competent medical evidence 
of causality, a claim for service connection for a back 
disorder including as secondary to the veteran's convulsive 
disorder must be denied as not well grounded.  

II.  Increased Evaluation for a Convulsive Disorder.

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected convulsive disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In general, disability evaluations are assigned by applying 
VA's Schedule for Rating Disabilities (rating schedule) which 
represents as far as can practicably be determined, the 
average impairment of earning capacity.  In determining the 
current level of impairment, the disability evaluation must 
be viewed in relation to its history.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where there is a 
question as to which of two evaluations will be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Factual Background

Service medical records show that, in September 1953, the 
veteran was hospitalized at a service department treatment 
facility with injuries sustained in an automobile accident, 
to include a fractured depressed skull occiput.  On his 
initial admission, he was conscious, had a large hematoma 
over the left parieto-occipital region, bilateral Babinski's 
signs and a laceration of the right ankle.  During the 
admission examination, however, he became unconscious and had 
a right-sided Jacksonian seizure.  During the subsequent 
several days, the veteran regained consciousness, the 
abnormal neurological signs disappeared entirely, and his 
general improvement was rapid.  

On VA examination in March 1955, the veteran reported that, 
in September 1953, an automobile in which he was a passenger 
crashed into a telegraph pole.  He stated that he was 
unconscious for four days and was in a confused or 
semiconscious state for four additional days.  Neurological 
examination was essentially negative.  No organic evidence of 
neurological disorder was the diagnosis.  

When examined by VA in October 1956, it was recorded that the 
veteran had been hospitalized overnight in June 1956 after 
suffering a convulsive seizure.  It was also noted that 
affidavits from three individuals who witnessed the veteran's 
seizure in July 1956 had been placed in the veteran's claims 
folder.  Following psychiatric and neurological examination, 
to include an electroencephalogram (EEG), no active disorder 
was diagnosed.  

Service connection for a convulsive disorder as a post-
traumatic residual of a brain concussion was established by 
an RO rating action in March 1957.  This disorder was rated 
30 percent disabling, effective from August 1956.  

The veteran was hospitalized beginning in May 1965 at the VA 
Hospital in East Orange, New Jersey, complaining that he had 
suffered a seizure earlier that month with no tongue-biting 
or loss of bowel and bladder control.  He stated that 
generalized body movements and a persistent headache and 
tiredness of about two days' duration accompanied this 
seizure.  Physical examination on admission was essentially 
normal as were routine laboratory studies.  A spinal tap was 
essentially negative.  The veteran was maintained on Dilantin 
and Phenobarbital.  His headaches decreased and he was 
discharged in early July 1995 after achieving the maximum 
hospital benefits.  His medications were continued at 
discharge.

The veteran was rehospitalized in April 1971 with complaints 
of headaches, a seizure disorder with neck pain and 
stiffness.  He reported a seizure history of approximately 
eight years resulting from an automobile accident in service, 
and a frequency of approximately one attack each 11/2 years.  
He indicated that, prior to this admission, he had been 
getting worse.  Physical and neurological findings revealed 
no definite abnormal signs or symptoms.  Laboratory findings 
were all within normal limits.  An EEG was normal.  The 
veteran did not have any seizures while hospitalized and he 
was discharged 33 days after his admission.

In July 1973, the veteran was hospitalized with complaints of 
a throbbing headache.  It was noted that he had a history of 
seizure attacks but had been on medication and has not had 
any attacks in the past three years.  His headaches, however, 
were reported to have become more intensive in frequency and 
duration.  Physical and neurological examination, as well as 
laboratory studies and an electroencephalogram, were all 
normal.

The veteran presented to a VA outpatient treatment facility 
in August 1981 requesting a statement regarding his 
condition.  A VA neurologist stated that the veteran was 
examined in November 1980 and that he stated that he had a 
seizure with tongue bite and head injury a week earlier.  The 
physician added that skull X-rays and a neurological 
examination were negative.  

A VA progress note dated in November 1994 noted that the 
veteran had a complex partial seizure disorder treated with a 
combination of Dilantin and Phenobarbital.  It was noted that 
the veteran still complains of occasional swerving (veering) 
to the left side and while urinating has a tendency to fall 
forward, but not associated with lightheadedness or 
dizziness.  No seizure activity was reported, but the veteran 
said he feels tired a lot.  On examination, the veteran was 
oriented in time, place and person.  His comprehension was 
good and speech was fluent.  

On VA epilepsy and narcolepsy examination in April 1994, the 
veteran complained of tonic-clonic seizures with 
unconsciousness, occasional tongue-biting and incontinence of 
urine occurring "a few times a year" as well as frequent 
petit mal seizures.  Objective findings were essentially 
negative except for difficulty ambulating on toes, heels and 
heel to toes, and accomplishing a deep knee bend.  There was 
no weakness and sensory status was within normal limits as 
was coordination in cranial nerves II through XII.  There 
were no pathological reflexes.  

When examined by VA in August 1997, the veteran said that he 
takes Dilantin, 400 milligrams a day and Phenobarbital, 60 
milligrams, twice a day.  He reported no seizures since 1995 
when he ran out of his medication.  On physical examination, 
there was mild nystagmus on horizontal gaze.  Strength was 
5/5 in all muscle groups tested.  Tone was normal.  
Coordination for finger to nose, and heel/knee/shin testing 
were also intact.  The veteran's gait was normal except that 
tandem gait was slightly impaired.  Post-traumatic seizure 
disorder, well controlled, was diagnosed.  

On VA epilepsy and narcolepsy examination in October 1997, 
the veteran reported that his last seizure was in 1995.  It 
was noted that at that time he did not take his medications 
regularly.  On examination, he was alert and oriented.  
Calculation and general knowledge were reported to be fairly 
within normal limits.  Memory was 2/3 after three minutes.  
Motor and sensory examination was within normal limits.  The 
veteran exhibited mild difficulty on tandem gait.  The 
examiner concluded that the seizure disorder was currently 
doing well with therapy.  He further concluded that the 
veteran does have a problem with organic brain syndrome and 
memory loss.  

The veteran was scheduled for VA examinations in March 1999 
and May 1999 but failed to report.

Analysis

Disability ratings are based as far as practicable upon the 
average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  The average impairment is 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) which includes diagnostic codes that 
represent particular disabilities.  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
insure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The rating criteria for seizure disorders, set forth under 
38 C.F.R., Part 4, Diagnostic Codes 8910 (grand mal epilepsy) 
and 8911 (petit mal epilepsy), are as follows: A 100 percent 
evaluation is warranted for 12 major seizures during the 
preceding year; an 80 percent evaluation is warranted for 
four major seizures, or more than 10 minor seizures weekly, 
during the preceding year; a 60 percent evaluation is 
warranted for three major seizures, or 9 to 10 minor seizures 
weekly, during the preceding year; a 40 percent evaluation is 
warranted for one major seizure during the preceding six 
months or two major seizures, or 5 to 8 minor seizures 
weekly, during the preceding year; a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  38 C.F.R. 
§ 4.124(a) (1999).

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk or head.  Id. at Notes (1) 
(2).  The frequency and nature of seizures may be established 
by competent, consistent lay testimony emphasizing convulsive 
and immediate post convulsive symptomatology.  Evidence of 
the foregoing must be presented in order to warrant a change 
in an evaluation for a seizure disorder.

As noted above, where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco, 7 Vet. App. at 58.  In this 
case, the most recent medical evidence of record is the 
veteran's VA examinations conducted in August and October 
1997.  The examiners noted on these occasions that the 
veteran's service-connected convulsive disorder is well 
controlled by medications.  His main difficulty stems from 
problems with equilibrium; however, it is not indicated that 
this veteran had any recent problems with loss of postural 
control.  He has not had by his own report seizures of any 
kind since 1995.

Based on the above evidence, an increased rating for the 
veteran's service-connected convulsive disorder is not 
warranted.  There is no evidence of record, to include 
medical or lay evidence, that the veteran has had three or 
more major seizures per year or nine or more minor seizures 
weekly.  Accordingly, a rating in excess of 40 percent for a 
seizure disorder is not for assignment.








ORDER

The claim for service connection for a back disorder is 
denied as not well grounded.  

An increased rating evaluation for post-traumatic convulsive 
disorder is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

